Citation Nr: 0002782	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected postoperative residuals of a left inguinal hernia, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected postoperative residuals of a right inguinal hernia, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral high frequency hearing loss.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to November 
1967 and from February 1974 to October 1979.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1993 rating action 
of the RO.  

By rating action in June 1999, the RO granted service 
connection and assigned a 50 percent rating for post-
traumatic stress disorder (PTSD), effective on April 4, 1994.  



FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of the right and left inguinal hernias consist of 
manifestations of pain due to neuralgia without evidence of a 
recurrence on either side.  

2.  On VA audiometric examination in July 1998, the veteran 
demonstrated Level III hearing impairment in each ear.  

3.  The service-connected PTSD is shown to be productive of 
likely severe social and industrial inadaptability.  

4. The veteran is likely shown to be precluded from 
performing substantially gainful employment as the result of 
his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of ratings in excess of 
10 percent for the service-connected postoperative residuals 
of a right inguinal hernia and postoperative residuals of a 
left inguinal hernia are not met. 38 U.S.C.A. §§  1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.114 including Diagnostic Code 7338, 4.124a including Code 
8730 (1999).  

2.  The criteria for the assignment of a compensable rating 
for the veteran's service-connected bilateral hearing loss 
have not been met. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1 4.7, 4.10, 4.85, 4.87, 4.85 including 
Diagnostic Code 6100 (1999).  

3.  The criteria for the assignment of a 70 percent rating 
for the service-connected PTSD have been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.130 
including Diagnostic Code 9411 (1996).  

4.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.16 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the current level of the 
service-connected bilateral hearing loss and postoperative 
right and left hernias.  




A.  Postoperative right and left hernias

Historically, service connection was granted by rating action 
in March 1980 for bilateral inguinal hernia repair on the 
basis of the service medical records which showed right and 
left inguinal hernia repairs during service.  Noncompensable 
evaluations were assigned on the basis of the findings shown 
on VA examinations in February 1980.  

VA outpatient and hospital records dated from 1991 to 1998 
show that the veteran underwent right inguinal exploration 
with release of entrapped ilioinguinal nerve in September 
1992.  A November 1992 operative report shows that he 
underwent exploration of left inguinal area and removal of 
left ilioinguinal nerve and tightening of external ring.  A 
December 1992 outpatient record shows that the veteran 
complained of shooting pain on the superior edge of the wound 
with dull throbbing pain on post surface.  On examination, 
there was numbness over the incision site with no numbness 
over the scrotum or medial thigh.  Entries dated in January 
and February 1993 show continued treatment for pain in the 
area of bilateral hernia scars.  

A March 1993 VA consultation report shows that the veteran 
was seen for complaints of pain in the area of bilateral 
hernia scars.  An examination revealed straight leg raising 
to 75 degrees with pain in the groin.  There was sharp pain 
with compression of the scars.  The examiner found that there 
was clearly local tenderness of each scar.  On examination in 
April 1993, the examiner noted that medication had no 
specific benefit for pain.  It was noted that lifting 
produced a burning painful sensation locally and that 
urinating produced a radiating pain along the inguinal 
ligaments.  The examiner concluded that the veteran had 
residual difficulties from hernia surgery, resistant to 
multiple therapies.  The examiner indicated that no local 
block or surgery would further improve the situation and 
added that the veteran would not be able to do work involving 
bending or lifting again. 

A November 1993 outpatient record shows that the veteran was 
seen continued complaints of pain.  The veteran reported 
constant sharp pain, increasing with exertion.  He also 
reported taking regular walks of one to two miles.  The 
examiner indicated that the veteran had continued with 
attempted therapies for depression and chronic pain for the 
previous six months and was unable to work.  Subsequent 
entries show continued treatment for complaints of chronic 
inguinal pain.  

Records received from the Social Security Administration show 
that the veteran was awarded disability benefits in January 
1995, on the basis of "severe" psychiatric impairment.  

On VA examination in May 1999, the veteran reported having 
pain and discomfort in the area of the herniorrhaphy scars.  
He indicated that he had pain with deep breaths and if he 
stood, turned or picked up a basket.  He reported that the 
pain was persistent and having hyperesthesia in the groin.  
He indicated that that he had been advised not to have any 
further surgery.  On examination of the abdomen, there were 
bilateral inguinal scars measuring 7 or 8 centimeters with 
marked hypersensitivity in that area.  The examiner indicated 
that no hernia was detected.  There was an impulse 
bilaterally in the inguinal rings.  The assessment included 
that of history of right and left herniorrhaphy with residual 
neuralgia and hypersensitivity.  

The veteran's service-connected postoperative right inguinal 
hernia is currently evaluated as 10 percent disabling under 
the provisions of Diagnostic Code 7338 (1999).  The service-
connected postoperative left inguinal hernia is evaluated as 
10 percent disabling under Diagnostic Codes 7338-8730.  

Under Diagnostic Code 7338 (1999), a 10 percent rating is 
assigned for an inguinal hernia which is postoperative, 
recurrent, readily reducible and well supported by truss or 
belt.  One that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss or not 
readily reducible warrants a 30 percent evaluation.  A 60 
percent evaluation is assigned for an inguinal hernia which 
is large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  

Mild to moderate incomplete paralysis of the ilio-inguinal 
nerve is rated noncompensable.  Severe to complete paralysis 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a 
including Diagnostic Code 8730 (1999).  

After a review of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent for either the 
right or left inguinal hernia residuals is not assignable.  
The medical evidence of record, including the most recent VA 
examination in 1999, shows no recurrence of an inguinal 
hernia on either side and provides no basis for the 
assignment of a compensable rating under the provisions of 
Diagnostic Code 7338.  The evidence of record shows that the 
veteran has symptoms of right and left inguinal pain for 
which he could be assigned 10 percent rating based on 
ilioinguinal nerve impairment.  As this would contemplate 
severe to complete neuralgia of that nerve, a higher rating 
is not for application for the service-connected inguinal 
hernia residuals on either side.  As there is no showing of a 
tender or painful scar as distinct from the neuralgia 
associated with the service-connected disabilities, a 
separate rating under the Diagnostic Code 7804 is not 
warranted.  

The weight of the evidence is against the assignment of 
ratings higher than 10 percent for service-connected 
postoperative of right and left inguinal hernia residuals.  
As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt doctrine is 
inapplicable; the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Bilateral hearing loss

Historically, service connection was granted by rating action 
in March 1980 for bilateral high frequency hearing loss, 
evaluated as noncompensable, on the basis of the service 
medical records which showed evidence of bilateral high 
frequency hearing loss with right ear infection during 
service.  

On the most recent VA audiological evaluation in July 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
65
100
100
LEFT
80
80
90
100
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  

For VA purposes, impairment of auditory acuity contemplates 
the organic hearing loss for speech. 38 C.F.R. § 4.87 (1998).  
The examinations permit a standardization of methods and 
uniform conditions, so that the performance of each person 
can be compared with that of a person having normal hearing 
acuity.  The audiometric findings will provide an accurate 
basis upon which to evaluate the veteran's entitlement to 
disability compensation, as provided by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 hertz (cycles 
per second).  Audiometric test results can be translated into 
a numeric designation ranging from level I to level XI to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  Both the previous and revised 
Schedules for Rating Disabilities establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87 including 
Diagnostic Codes 6100 to 6110.  

The Board notes that the criteria for evaluating diseases of 
the ear and other sense organs, to include disability from 
hearing loss, were amended effective on June 10, 1999.  
However, the new criteria do not change the analysis 
concerning the rating assignable for the service-connected 
bilateral hearing loss in this case.  

According to a report of a VA audiological examination 
performed in July 1998 the average puretone decibel losses 
were 83 in the right ear and 92 in the left ear.  The 
findings on this examination demonstrate the greatest degree 
of hearing loss shown by the evidence of record.  38 C.F.R. § 
4.87, Table VI provides for level III for average puretone 
decibel loss of the right ear of 83 dB with a speech 
recognition ability of 96 percent and level III for average 
puretone decibel loss of the left ear of 92 dB with a speech 
recognition ability of 100 percent.  Considering these 
findings, a compensable evaluation is not warranted. 38 
C.F.R. §§ 4.85, 4.87 including Diagnostic Code 6100.  

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a compensable rating for 
service-connected bilateral hearing loss.  


II.  Total rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16 (1999).  

Under Diagnostic Code 9411 of the Rating Schedule, prior to 
November 7, 1996, a 70 percent evaluation is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community or that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior or that the 
individual is demonstrably unable to obtain or retain 
employment. 38 C.F.R. Part 4 including Diagnostic Code 9411.  

The most recent VA psychiatric examination was conducted in 
April 1999.  The veteran reported dissociative states and 
flashbacks several times per month.  He reported sleep 
difficulties and insomnia.  He indicated that he had vivid 
nightmares about Vietnam.  He reported panic attacks and 
occasional paranoia.  He reported perceptual changes and 
seeing figures or "ghosts" out of the corner of his eyes.  
He indicated that he sometimes heard his name called.  He 
indicated that he had been seclusive and avoided people in 
order to avoid being angry.  He reported problems with 
relationships with women and being verbally abusive. He 
reported a history of many menial jobs.  

On the VA mental status evaluation, the examiner noted that 
the veteran got quiet after discussing Vietnam traumas.  He 
was not paranoid but, as noted, reported paranoid symptoms.  
Mood was depressed, and the veteran denied any active 
homicidal or suicidal thoughts.  Thought content varied 
appropriately, and short-term memory was grossly deficient.  
Affect was generally restricted, and he was alert and 
oriented times four.  Formal judgment was intact; insight was 
fair, and intelligence was average to above average.  The 
diagnosis was that of PTSD, severe, as manifested by 
intrusive thoughts, flashbacks, insomnia, nightmares, 
avoidance of reminders of trauma, hyperarousal and 
depression, moderately severe.  The Global Assessment of 
Function Scale was currently 50.  The examiner concluded that 
the veteran is significantly impaired.  It was noted that he 
could not carry on relationships and was unable to hold a 
job.  

After a review of the entire record, the Board finds that the 
service-connected PTSD is likely manifested by severe 
impairment in the veteran's ability to establish and maintain 
effective or favorable relationships with people and his 
ability to obtain and retain employment.  Therefore, the 
Board concludes that service-connected PTSD should have been 
assigned a 70 percent rating under the criteria of Diagnostic 
Code 9411 in effect prior to November 7, 1996..  

In addition, given the nature and extent of his other 
service-connected disabilities, the Board is of the opinion 
that a total rating based on individual unemployability due 
to the service-connected disabilities also is warranted.  The 
evidence of record includes recently obtained opinions of VA 
physicians to the effect that the PTSD and the bilateral 
inguinal hernia residuals have significantly disrupted his 
ability to perform substantially gainful employment.  
Therefore, the preponderance of the evidence supports the 
assignment of a total rating based on individual 
unemployability due to his service-connected disabilities.  



ORDER

An increased rating for the service-connected postoperative 
residuals of the left inguinal hernia is denied.  

An increased rating for the service-connected postoperative 
residuals of the right inguinal hernia is denied.  

An increased rating for the service-connected bilateral high 
frequency hearing loss is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
regulations governing the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

